Name: Commission Regulation (EEC) No 3295/80 of 18 December 1980 extending as a transitional measure the validity of certain Regulations adopted pursuant to Council Regulation (EEC) No 803/68
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 344/ 12 Official Journal of the European Communities 19 . 12 . 80 COMMISSION REGULATION (EEC) No 3295/80 of 18 December 1980 extending as a transitional measure the validity of certain Regulations adopted pursuant to Council Regulation (EEC) No 803/68 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1224/80 of 28 May 1980 on the valuation of goods for customs purposes ('), amended by Regulation (EEC) No 3193/80 (: ), and in particular Article 16a (4) thereof, Whereas , pursuant to Article 16a (4) of Regulation (EEC) No 1224/80 , the validity of certain Regulations adopted pursuant to Council Regulation (EEC) No 803/68 (3 ) may be extended as a transitional measure until no later than 30 June 1981 under the procedure provided for in Article 19 of Regulation (EEC) No 1224/80 ; whereas it is fitting to extend the period of validity of the Commission Regulations establishing systems of standard average values for citrus fruits and for apples and pears ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Customs Valuation Committee , HAS ADOPTED THIS REGULATION : Article 1 1 . The validity of the following Regulations adopted pursuant to Regulation (EEC) No 803/68 shall , as a transitional measure , be extended until the provisions to be adopted by the Commission pursuant to Article 16a (2) and (3 ) of Regulation (EEC) No 1224/80 enter into force, but no later than 30 June 1981 :  Commission Regulation (EEC) No 1570/70 of 3 August 1970 establishing a system of standard average values for citrus fruits (4 ), as last amended by Regulation (EEC) No 223/78 (5 ),  Commission Regulation (EEC) No 1641 /75 of 27 June 1975 establishing a system of standard average values for the determination of the value for customs purposes of apples and pears (6), as last amended by Regulation (EEC) No 224/78 (7). 2 . The extension of the validity of the Regulations referred to in paragraph 1 shall not preclude the right of an importer to have the provisions of Regulation (EEC) No 1224/80 applied . If an importer exercises his right to have the provi ­ sions of Regulation (EEC) No 1224/80 applied to goods which would otherwise be valued under the system of standard average values, Regulations (EEC) No 1570/70 and (EEC) No 1641 /75 shall no longer apply to importations by him during the transitional period . Article 2 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 December 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission (  &gt;) Of No L m . 4 . X. 1970 , p. 10 . (&gt;) O") No L 32, 3 . 2 . 1978 , p. 7 . ( h ) O [ No L 165 , 28 . 6 . 1975 , p. 45 . O OJ No L 32, 3 . 2 . 1978 , p. H). (') OJ No L 134, 31 . 5 . 1980 , p. 1 . ( 2 ) OJ No L 333 , 11 . 12 . 1980 , p. 1 ( 3 ) OJ No L 148 , 28 . 6 . 1968 , p. 6 .